The Court

(except the Chief Justice, who did not sit in this cause) affirmed the judgment of the Common Pleas, and said [*315] * there could be no doubt that a mariner, making his home in any town for more than a year, and following the business of his profession therefrom, acquired a settlement in such town. They gave no opinion whether, upon the facts in this case, the settlement of the pauper was in Barnstable or Sandwich, bul clearly it was not in Boston, (a)

Costs for the defendants


 [Commonwealth vs. Walker,post, 556. — Granby vs. Amherst, 7 Mass. Rep. J. — Cutts vs. Haskins, 11 Mass. Rep. 543. — Lincoln vs. Hapgood, 11 Mass. Rep., 10 Pick 77.— Green vs. Green, 11 Pick R. 410. — Ed.]